       Case 1:20-cv-08292-LGS-KNF Document 37 Filed 03/26/21 Page 1 of 3

C L IF TO N B U DD & D E M A RI A ,   LLP



March 26, 2021
Page 1


March 26, 2021

Hon. Lorna G. Schofield
U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    Onate v. ARHC Health Care, Inc.
       20-cv-8292 (LGS)

Dear Judge Schofield:

       This law firm represents AHRC Health Care, Inc. (“AHRC”). I write to request a pre-
motion conference concerning AHRC’s contemplated motion for a protective order as to certain
discovery requests. Plaintiff served discovery requests on February 16, 2021. AHRC timely
responded on March 18, 2021. The parties met and conferred by phone on March 26, 2021 in a
good faith attempt to resolve the matters addressed herein but were unable to do so.

         Improper Class Definition. AHRC objects to Plaintiff’s class discovery requests that
are based upon the improper and overbroad class definition set forth in the Complaint. Plaintiff
alleges a putative class of “current and former hourly paid and non-exempt employees of AHRC
Health Care, Inc. and Care Design NY, LLC.” As concerns his employment with AHRC,
Plaintiff was hired and paid as a salaried, exempt employee. He signed a Notice of Pay Rate
acknowledging this. (see attached). Onate does not even meet his own class definition and yet
he insists he is entitled to class discovery beyond his own job title and beyond his salaried,
exempt status. Plaintiff asserts no facts to suggest that the pay practices applicable to him were
similarly applied to AHRC’s hourly, non-exempt employees. To the contrary, what he is really
claiming is that he was improperly classified as exempt, which is an issue particular to his job
title. AHRC offered (1) to stipulate to a class definition encompassing Plaintiff’s job title, or (2)
to sit for party depositions to develop a common understanding of the facts before further
engaging on the class discovery issue. Plaintiff declined both, insisting he should get all the
class discovery he wants, on his terms, before taking any depositions.

        Improper Class Period. AHRC objects to class discovery requests that concern the
period of time after Plaintiff’s employment with AHRC ended. After his employment with
AHRC ended, he went to work for Care Design. He has since settled his claims against Care
Design. Upon information and belief, Plaintiff’s settlement with Care Design explicitly
stipulated that (1) Plaintiff was paid properly during the time he worked for Care Design, and (2)
AHRC had no control over, or involvement in, the pay practices Plaintiff was subject to while
working for Care Design. As such, AHRC proposed to limit class definition to the period that
Plaintiff actually worked for AHRC. Plaintiff declined.
      Case 1:20-cv-08292-LGS-KNF Document 37 Filed 03/26/21 Page 2 of 3

C L IF TO N B U DD & D E M A RI A ,   LLP



March 26, 2021
Page 2

        ESI. Because FLSA/NYLL claims are strict liability offenses where liquidated damages
are presumed absent a showing of good faith by the defendant, AHRC objects to general ESI
requests absent (1) a showing of need on any particular issue or (2) Plaintiff’s agreement to pay
the cost of collecting the requested information. AHRC already produced Plaintiff’s complete
personnel file and time and pay records. Those records are sufficient to determine whether
Plaintiff was paid lawfully or not. Where, as here, the ESI is unnecessary for Plaintiff to prove
his case, asking Defendant to bear the cost of ESI retrieval inherently lacks proportionality.
AHRC asked Plaintiff (1) whether there are any specific issues where ESI is necessary to add to
Plaintiff’s case, and (2) whether Plaintiff is willing to pay for the ESI they seek. Plaintiff
declined the latter and failed to identify any issues on the former.

        Other, Prior Claims. For the same reasons stated regarding ESI, AHRC objects to
Plaintiff’s requests for documents concerning other, prior wage claims. Plaintiff has all that he
needs to determine whether he was subjected to unlawful pay practices. If so, liquidated
damages will be presumed absent a showing of good faith. AHRC believes there is no proper
purpose for Plaintiff to insist on this discovery.

        I respectfully ask the Court to schedule a premotion conference to discuss these matters
further. Fact discovery is presently scheduled to close April 16, 2021, and the parties are at an
impasse due to the issues raised herein.

       Thank you.


                                             Very truly yours,



                                             Arthur J. Robb




Cc:    All Counsel of Record (via ECF)
                          Case 1:20-cv-08292-LGS-KNF Document 37 Filed 03/26/21 Page 3 of 3


                                                                                                                                                        M.

                                             Notice and Acknowledgement of Pay Rate and Payday
                                             Under Section 195.1 of the New York State tabor taw

                                              3. Employee's pay rate:
1. Employer Information:
                                                                                                   8. Employee Acknowledgement: On this
Name:
                                                     $      33, o ~'
                                                                                                   day, I received notice of my pay rate, overtime
                                                      ❑ Per hour                                   rate (if eligible), allowances, and designated
NYSARC,Inc. New York City Chapter
                                                      O Per diem                                   payday. i told my employer what my primary

Doing Business As (DBA) name(s):                      ❑ Per week                                   language is.
                                                      O Fee for service                            Check one:
AHRC New York City
                                                             her
                                                                                                   O i accepted this pay notice in English,
FEIN:                                         4.   Allowances taken:                                   because it is my primary language.
                                                      0 None
13-SS96746
                                                      O Tips              per hour                 O My primary language is
                                                                                                       I accepted this pay notice in English
Physical Address:                                     ❑ Meals              per meal                    because the Department of labor does
                                                      ❑ Lodging                                        not yet offer a pay notice form in this
83 Maiden Lane
                                                      ❑ Other                                          language on its web site.
New York, NY 10038
                                              S. Regular payday: Every other Friday                        70 e6O !2 ~ 6 v-1
Mailing Address:
                                              6. Pay is:
                                                                                                                     --, -2'
                                                                                                   Print Employee Na a
83 Maiden Lane                                        ❑ Weekly
New York, NY 10038
                                                      Id Bi-weekly
Phone:                                                ❑    Other                                   Employee Signature                       Date

                                              7. Exemption/Overtime Pay Rate:
(212) 780-2520
                                              Employee is exempt from overtime:

                                                      ❑ No
                                                                                                   Preparer Name and Title
                                                             s,
  2.    Notice Given:
                                                           Exemption type:
        O At hiring
        16 Before a change in pay rate(s),    Overtime pay rate: $                     per
            allowances claimed or payday      hour
                                              This must be at least 1'/: times the regular rate
                                              of pay with few exceptions.



                                                                                                                                          AHRC 000168
